Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on July 26, 2022 is acknowledged.

Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.

Therefore, after the election, claims 15-27 are withdrawn, and claims 1-14 are pending for examination as filed with the preliminary amendment of March 25, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotation driving mechanism”, “electrode moving mechanism” and “processing liquid supply mechanism” in claim 1, “processing liquid temperature adjustment mechanism” in claim 7, and “first power transmission mechanism” and “second power transmission mechanism” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2015-154063 (hereinafter ‘063) in view of Hongo et al (US 2004/0234696), EITHER alone OR optionally, further in view of Miura et al (US 2008/0258411).
***Please Note: ‘063 used as provided with the IDS of March 25, 2021, including with the translation. ***
Claim 1: ‘063 teaches a substrate processing apparatus (0001), comprising a rotary table (chuck 190) configured to horizontally hold a substrate (wafer W) (figure 6, 0062), a rotary driving mechanism 193 configured to rotate the rotary table around a vertical axis (figures 4, 6, 0063, with a chuck driving unit with a motor, which is understood to correspond to the rotary driving mechanism of applicant for 35 USC 112(f) interpretation or at least be substantially equivalent thereof, as a driving unit would be provided with a motor, that would at least predictably and acceptably be electrically driven noting the use of electric features such as heaters in ‘063, note the discussion below), an electric heater 201 provided in the table to rotate with the table and configured to heat the substrate on the table (figures 4, 6, 0065-0067, 0081-0082, note current flow).  A power feeding electrode 202 is provided that is configured to contact the heater and provide power to the heater and is provided with an electrode moving mechanism 203 to allow the electrode 202 and heater to be relatively contacted and separated from each other, and a power feeder is provided that is configured to supply power to the power feeding electrode 202 (figure 6, 0065-0067, 0081-0082, which electrode moving mechanism is understood to correspond to the electrode moving mechanism of applicant for 35 USC 112(f) interpretation or at least be substantially equivalent thereof, as motor would be provided with a cylinder as shown which can be considered as a push rod).  A processing cup 194 is provided to surround the rotary table 190 and connected to an exhaust line 196 and drain line 195 (note figure 4 and 0064).   A processing liquid nozzle 212 configured to supply a processing liquid onto the substrate and a processing liquid supply mechanism 221 configured to supply a processing liquid to the nozzle 212 is provided (note figure 4 and 0069-0070, which processing liquid supply mechanism is understood to correspond to the processing liquid supply mechanism of applicant for 35 USC 112(f) interpretation or at least be substantially equivalent thereof, as pipes and valves would be provided to supply the liquid).  A controller 60 is provided that is configured to control the system so all mechanisms would be controlled (note 0072).  
(A) As to a power receiving electrode provided in the rotary table electrically contacted to the heater so rotating with the table, such that the feeding electrode 202 contacts the receiving electrode rather than directly the heater, it would have been an obvious matter of separation and/or duplication of parts that the electrode 202 would predictably and acceptably be split in two parts, one that provides the movement and connection to the power feeder and one that is connected to the heater and remains in the table, note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), since the same action would be provided with the same activity from the combination of the two electrodes as in a single longer electrode.  
(B) Optionally, further using Miura: Miura describes how a rotary table can be provided for holding a wafer, where conductive members can be provided in contact/connected with one side (44A, 44B, 44C) rotating with that side, and another set of members attached to the fixed side (45A, 45B, 45C), where power is supplied to 45A, B and C and passes to 44A, B and C, and further to electrode 26  during rotation of the rotary table (note figures 1, 2A, 2B, 0002, 0062-0063, 0068, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 to provide that the electrode 202 of ‘063 is predictably and acceptably split into two parts, one that provides the movement and connection to the power feeder and one that is connected to the heater and remains in the table, as suggested by Miura with an expectation of predictably acceptable results as Miura shows how members used to provide power feed to a further device can be provided in two parts, where one side is attached to a rotary device and the other to a fixed side (so does not rotate).
(C) Furthermore, as to the processing liquid supply configured to supply electroless plating liquid as the processing liquid,  ‘063 describes the processing liquid as a cleaning liquid  (0069-0070), however, it is a liquid supply, so it is understood that other liquids would also be predictably and acceptably provided with this liquid supply. ‘063 describes that the substrate can be a wafer, including with electronic circuits, for example (0030).
Hongo describes that similar systems with a wafer provided on a rotating table/chuck/holder, and liquid applied to the wafer using a nozzle, and the wafer can be provided with interconnects/circuits (note figure 2, 0001, 0083-0084, 0092), and describes how the nozzle system can be used to apply electroless plating solution (note 0092, figure 2) as well as other liquids, including cleaning liquids (note 0143-0144, figure 11, nozzle 226).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063, EITHER alone OR further in view of Miura to also provide that the liquid supply mechanism is configured to provide electroless plating liquid as well as suggested by Hongo with an expectation of predictably acceptable results as a known liquid to be used in such systems.  Thus all features of claim 1 are suggested.
Claim 2: As to the rotary table having a attraction plate, where the substrate is attracted to a top surface of the attraction plate to be held on the rotary table and the heater heats the substrate attracted to the top surface of the attraction plate from a bottom surface side of the attraction plate, this would be provided by ‘063, which provides attraction plate 192, where the wafer substrate is attracted to a top surface of this plate to be held on the rotary table, and the heater 201 heats the substrate from a bottom surface side of the attraction plate as shown in figure 6 and 0062, 0066).
Claim 3: As to an area of the rotary tale when viewed from a direction of the vertical axis is equal to or larger than an area of the substrate, this is shown by ‘063, note figure 6 and 0062.
Claim 5: As to the rotary table having a bank surrounding a peripheral portion of the substrate, such that electroless plating liquid supplied onto the substrate when the substrate is held by the table is blocked by the bank so that a puddle of plating liquid in a sufficient amount to immerse an entire to surface of the substrate is formed on the rotary table, and the bank is inclined to be lowered as the bank approaches an inner side in a radial direction of the rotary table, as discussed for claim 2, ‘063 provides that the substrate is held by suction.  Hongo further provides how an area of a rotary surrounding where a wafer substrate is held for plating solution to be applied can be provided with a bank surrounding a peripheral part the wafer as part of housing 104, where the bank is inclined to be lowered as the bank approaches an inner side in a radial direction of the rotary table (note figures 8, 9, and the walls of housing 104 of the table surrounding the wafer, 0104).  Hongo also shows a pressure seal 106 on the substrate to hold the wafer (note 0110-0111), but this would not be required in the process of ‘063, since the suction holds the wafer substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 in view of Hongo, EITHER alone OR further in view of Miura, to further provide the housing 104 as shown by Hongo with an expectation of providing a desirable wafer substrate holding since Hongo would show that it is conventional to have a surrounding housing with an inclined bank as claimed when applying electroless plating solution.  Furthermore, because of the structure of the bank, it would be such that the apparatus to the extent claimed would provide that a puddle of electroless liquid in a sufficient amount to immerse an entire top surface of the substrate can be provided (note that this is not actually required to occur, for the apparatus, as the action would be a method step).
Claim 7: As to the processing liquid temperature adjustment mechanism  to adjust temperature of the electroless plating liquid before supplied to the substrate from the nozzle, ‘063 indicates that the liquid provided from the nozzle can have a controlled temperature (0114).  Hongo further provides that the electroless plating liquid can be provided that is heated to a predetermined temperature and fed from the nozzle (0096, 0144),  and gives an example of providing a plating solution pipe with a heater to control plating solution temperature (0153).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 in view of Hongo, EITHER alone OR further in view of Miura, to further provide a processing liquid temperature adjustment mechanism to adjust temperature of the electroless plating liquid before supplied to the substrate from the nozzle by heating the supply pipe to the nozzle with a heater as suggested by Hongo to provide a desirable control of the liquid temperature, since ‘063 notes using a controlled liquid temperature, ‘063 indicates to provide a controlled liquid temperature for electroless plating liquid to be fed from an applicator nozzle, and indicates how heating for controlled temperature can be provided in a supply pipe with a heater. This processing liquid temperature adjustment mechanism of the heater is understood to correspond to the processing liquid temperature adjustment mechanism of applicant for 35 USC 112(f) interpretation or at least be substantially equivalent thereof, as applicant also uses a heater in the supply line.
Claim 9:As to the processing liquid supply mechanism configured to supply a pre-cleaning liquid, a post-cleaning liquid  and rinse liquid to processing liquid nozzle/nozzles, this would be suggested by Hongo, which indicates how the plating solution supply nozzle 226 can be supplied with plating solution, and also pre-plating treatment liquid, including cleaning liquid (0143-0144), and cleaning liquid can also be provided post plating (0098), and it is also noted that rinsing can be provided (0101).  Therefore, it would be suggested that since a variety of liquids can be provided from the nozzle system, including cleaning liquids and plating liquids and it can also be desired for pre-cleaning liquid, plating liquid, post-cleaning liquid, and rinsing, it would have been suggested that the process liquid supply mechanism as used for the plating liquid would have been also used to provide other desired liquids including pre-cleaning, post-cleaning, and rinsing with an expectation of predictably acceptable results.
Claim 10:  As to providing a housing that accommodates the rotary table and processing cup and an inert gas supply configured to supply an inert gas into the housing, this would be provided by ‘063, note figure 4, with housing 180 and inert gas supply at 0070, 0062).
Claims 11, 12, 13: As to having a top plate configured to cover the substrate held on the rotary table, where the top plate has a heater and at least a bottom surface of the top plate is heated by the heater, and an inert gas supply configured to supply an inert gas to a space between the substrate and top plate, these would be suggested by Hongo, where Hong describes providing a top plate configured to cover the substrate held on the rotary table, where the top plate has a heater and at least a bottom surface of the top plate is heated by the heater (note figure 6, 11, with cover body/top plate 58a, for example, with heater 59, which heats the space between the top plate and substrate, so would provide heat to the bottom surface of the top plate, to provide heat to help prevent heat radiation from the plating solution, 0109), and as to the inert gas supply, ‘063 provides this from the nozzle (0070, figure 6), which in Hongo would be placed to provide the material from the nozzle  to the space between he top plate and the substrate held on the rotary table (note figures 6, 11, 0144, and also 0139 where Hongo also provides inert gas from the nozzle into the space between the substrate and head section 224/top plate, 0139).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 in view of Hongo, EITHER alone OR further in view of Miura, to further provide the features of claims 11-13 as discussed  above as suggested by Hongo in order to provide desirable heating of the plating liquid.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘063 in view of Hongo, EITHER alone OR further in view of Miura as applied to claims 1-3, 5, 7 and 9-13 above, and further in view of Tamura et al (US 2011/0155177).
Claim 4: As to the features of claim 4, ‘063 would provide that the rotary table includes a base plate (191) and an attraction plate 192 that is placed on a top surface of the base plate, and the substrate is attracted to the attraction plate using suction with a suction pipe connected to the porous 192 (note figure 6, 0062).
Tamura describes how a mounting table (rotary table) can be provided to hold a wafer, where the rotary table has a suction line extending through an inside of a rotation shaft of the rotary table (note tube 60), a base plate area (part directly above 13 with only a single hole of 60), a suction hole communicating the suction line formed at a top surface of the base plate (note the opening in the base plate area), a porous attraction plate area on the top surface of the base plat (area with multiple holes opening from 60), where the suction force acts on the substrate via a through hole formed through the attraction plate area to attract the substrate to the attraction plate area (figures 4, 5, 0052-0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 in view of Hongo, EITHER alone OR further in view of Miura, to further provide a suction line extending through an inside rotation shaft of the rotary table to the base plate of ‘063 with a suction hole communicating with the suction line extending through the base plate and where the attraction plate is attached to the base plate by applying a suction force via the suction hole, and the suction force acts on the substrate through a through hole formed through the attraction plate to attract the substrate o the attraction plate as suggested by Tamura to provide a desirable attraction, since ‘063 provides the base plate and attraction plate on the rotary table but does not give details of the suction construction, where Tamura would indicate a pattern of suction providing with a suction line and hole as claimed, and would suggest providing through holes through the attraction plate for further attraction, and these holes would also give suction to attract the attraction plate to the base plate.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘063 in view of Hongo, EITHER alone OR further in view of Miura as applied to claims 1-3, 5, 7 and 9-13 above, and further specifically in view of Miura et al (US 2008/0258411).
Claim 6: As to the table configured to be rotated within a predetermined angular range in a state where the power receiving and powder feeding electrodes are in contact with each other,  Miura describes how a rotary table can be provided for holding a wafer, where conductive members can be provided in contact/connected with one side (44A, 44B, 44C) rotating with that side, and another set of members attached to the fixed side (45A, 45B, 45C), where power is supplied to 45A, B and C and passes to 44A, B and C, and further to electrode 26  during rotation of the rotary table (note figures 1, 2A, 2B, 0002, 0062-0063, 0068, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 in view of Hongo, EITHER alone OR further in view of Miura to further provide that the table can be rotated while the power receiving and power feeding electrodes are in contact with one another as suggested by Miura to provide a desirable feeding of power, since ‘063 would be suggested to have a rotating portion of electrode and a second movable portion that moves into contact, and Miura indicates how conductive members for feeding power can be provided separately and put in contact, where the contact can occur during rotation, and this would allow feeding power while rotating.  The rotation would allow for a predetermined angular range based on the desired number of rotations.
Claim 14: as to the first and second power transmission mechanisms as claimed, ‘063 in view of Hongo, EITHER alone OR further in view of Miura would indicate providing a first power transmission mechanism with the powder receiving electrode and power feeding electrode configured to be contacted with and separated from each other by the electrode moving mechanism as discussed for claim 1.   As to further providing a second power transmission mechanism as claimed,  Miura describes how a rotary table can be provided for holding a wafer, where conductive members can be provided in contact/connected with one side (44A, 44B, 44C) rotating with that side, and another set of members attached to the fixed side (45A, 45B, 45C), where power is supplied to 45A, B and C and passes to 44A, B and C, and further to electrode 26  during rotation of the rotary table (note figures 1, 2A, 2B, 0002, 0062-0063, 0068, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 in view of Hongo, EITHER alone OR further in view of Miura to further provide that (1) the first power transmission mechanism can be provided as in claim 1, and (2) an additional second power transmission mechanism can be provided as claimed with a fixed part and rotary part rotated relative to each other and the power is supplied from the fixed part to the rotary part even when the rotary part continuously rotated with respect to the fixed part, and the rotary part electrically connected to the electric heater and fixed to the table and the power feeder configured to supply power to the fixed part of the second power transmission mechanism with the controller configured to supply the power to the heater from the power feeder via the second power transmission mechanism for at least a part of the separation period as suggested by Miura to provide a desirable feeding of power, since ‘063 would be suggested to have a rotating portion of electrode and a second movable portion that moves in contact (part (1)), but this would not provide power while rotating without adjustment, and Miura indicates how conductive members for feeding power can be provided separately and put in contact, where the contact can occur during rotation, and this would allow feeding power while rotating, where an additional second power transmission mechanism can be provided with a fixed part and rotary part rotated relative to each other and the power is supplied from the fixed part to the rotary part even when the rotary part continuously rotated with respect to the fixed part, and the rotary part electrically connected to feed power to an electrode, which would be suggested to provide to the electric heater as desired by ‘063, and Mirua provides the rotary part is fixed to the table and the power feeder configured to supply power to the fixed part of the second power transmission mechanism with the controller configured to supply the power to the heater from the power feeder via the second power transmission mechanism for at least a part of the separation period since the controller of ‘063 controls the whole system, and this second power feeding would allow for power to be fed during rotation if more heat needed.
This first power transmission mechanism is understood to correspond to the first power transmission mechanism of applicant for 35 USC 112(f) interpretation or at least be substantially equivalent thereof, as applicant also  such a system as discussed for claim 1. This second power transmission mechanism is understood to correspond to the second power transmission mechanism of applicant for 35 USC 112(f) interpretation or at least be substantially equivalent thereof, as applicant also uses fixed and rotary parts.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘063 in view of Hongo, EITHER alone OR further in view of Miura as applied to claims 1-3, 5, 7 and 9-13 above, and further in view of Emoto et al (US 2017/0182515).
Claim 8: As to providing multiple heating elements in the heater configured to heat in different regions of the substrate and the controller is configured to control calorific powers of the multiple heating elements individually via the power feeder, 
Emoto provides a rotary chuck/table for holding a wafer substrate (note 0069), where the table can have multiple heating elements 90a, 90b, 90c in different regions of the table to correspond to different regions of the substrate and a controller would be provided to control the heating elements individually via a heater energization mechanism (note figure 12, 0149-0154, so would control calorific powers of the heating elements individually).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 in view of Hongo, EITHER alone OR further in view of Miura to further provide multiple heating elements in the heater in different regions of the substrate and the controller is configured to control calorific powers of the multiple heating elements individually via the power feeder as suggested by Emoto to provide desirable heating of the substrate, since ‘063 indicates providing heating of the substrate using a heater in the table that is controlled with a controller via the power feeder, and Emoto indicates that it would be conventional in a rotary table holder to provide multiple heating elements in the heater in different regions of the substrate and the controller is configured to control calorific powers of the multiple heating elements individually, which would be via the power feeder when using the power providing of ‘063.

Claim 14 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over ‘063 in view of Hongo, EITHER alone OR further in view of Miura as applied to claims 1-3, 5, 7 and 9-13 above, and further in view of Nozawa et al (US 2017/0076914).
Claim 14: as to the first and second power transmission mechanisms as claimed, ‘063 in view of Hongo, EITHER alone OR further in view of Miura would indicate providing a first power transmission mechanism with the powder receiving electrode and power feeding electrode configured to be contacted with and separated from each other by the electrode moving mechanism as discussed for claim 1.   As to further providing a second power transmission mechanism as claimed,  Nozawa describes how a rotary table can be provided for holding a wafer with a heater (note figure 1, 0027), where a slip ring can be provided with rotating electrodes 101, 102 attached to the rotating shaft (rotary parts) and fixed part (brush 103) which are rotated relative to each other, and power is supplied from the fixed part to the rotary part when the rotary part continuously rotated, and the rotary part is electrically connected to the heater and fixed to the rotary table to rotate with the table, and the power feeder supplies power to the fixed part (note figure 3, 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘063 in view of Hongo, EITHER alone OR further in view of Miura to further provide that (1) the first power transmission mechanism can be provided as in claim 1, and (2) an additional second power transmission mechanism can be provided as claimed with a fixed part and rotary part rotated relative to each other and the power is supplied from the fixed part to the rotary part even when the rotary part continuously rotated with respect to the fixed part, and the rotary part electrically connected to the electric heater and fixed to the table and the power feeder configured to supply power to the fixed part of the second power transmission mechanism with the controller configured to supply the power to the heater from the power feeder via the second power transmission mechanism for at least a part of the separation period as suggested by Nozawa to provide a desirable feeding of power, since ‘063 would be suggested to have a rotating portion of electrode and a second movable portion that moves in contact (part (1)), but this would not provide power while rotating without adjustment, and Nozawa indicates how provides the second power transmission mechanism features as claimed as discussed above, and the controller would configured to supply the power to the heater from the power feeder via the second power transmission mechanism for at least a part of the separation period since the controller of ‘063 controls the whole system, and this second power feeding would allow for power to be fed during rotation if more heat needed.
This first power transmission mechanism is understood to correspond to the first power transmission mechanism of applicant for 35 USC 112(f) interpretation or at least be substantially equivalent thereof, as applicant also  such a system as discussed for claim 1. This second power transmission mechanism is understood to correspond to the second power transmission mechanism of applicant for 35 USC 112(f) interpretation or at least be substantially equivalent thereof, as applicant also uses fixed and rotary parts as described.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/583,590 (hereinafter ‘590) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of ‘590, for example, provides all the features of present claim 1 except that the processing liquid supply mechanism (processing liquid supply device) is configured to supply electroless plating liquid.  However, as discussed in MPEP 804 (II)(B)(2)(a) the specification can be looked to in order to see what is meant by claim language, and here the specification would indicate that electroless plating liquid would be included as part of processing liquid (note 00103 of the specification as filed), and thus all the feature s of present claim 1 would be suggested.  Present claims 2-6 are suggested by claims 2-6, respectively, of ‘590.  Present claim 8 is suggested by claim 7 of ‘590.  Present claim 14 is suggested by claim 8 of ‘590.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/583,590 has been published as US PG Publication 2020/0105574.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718